 1 MICHAEL F. BOHN, ESQ.
   Nevada Bar No.: 1641
 2 mbohn@bohnlawfirm.com
   NIKOLL NIKCI, ESQ.
 3 Nevada Bar No. 10699
   nnikci@bohnlawfirm.com
 4 LAW OFFICES OF
   MICHAEL F. BOHN, ESQ., LTD.
 5 2260 Corporate Cir, Suite 480
   Henderson, Nevada 89074
 6 (702) 642-3113/ (702) 642-9766 FAX
   Attorneys for Defendant
 7 Granemore Street Trust
 8
                                   UNITED STATES DISTRICT COURT
 9
                                             DISTRICT OF NEVADA
10
11   BANK OF AMERICA, N.A., AS SUCCESSOR                   CASE NO.: 2:16-cv-02723-APG-EJY
     BY MERGER TO BAC HOME LOANS
12   SERVICING, LP FKA COUNTRYWIDE
     HOME LOANS SERVICING, LP,
13                                                         STIPULATION AND ORDER TO EXTEND
                                Plaintiff,                 TIME FOR GRANEMORE STREET
14   vs.                                                   TRUST TO FILE ITS REPLY TO BANK
                                                           OF AMERICA, N.A.’S OPPOSITION TO
15   TRAVATA AND MONTAGE AT                                THEIR MOTION FOR SUMMARY
     SUMMERLIN CENTRE HOMEOWNERS                           JUDGMENT [ECF 66]
16   ASSOCIATION; NEVADA ASSOCIATION
     SERVICES, INC.; GRANEMORE STREET
17   TRUST,                                                          (ECF No. 69)

18                             Defendants.

19
20         Defendant, Granemore Street Trust, defendant Travata and Montage at Summerlin Centre, and
21 plaintiff Bank of America, N.A., by and through their respective counsel hereby agree and stipulate as
22 follows:
23         IT IS HEREBY AGREED AND STIPULATED, that the deadline for Defendant, Granemore Street
24 Trust, to file its Reply in support of its Motion for Summary Judgment shall be extended to October 10,
25 2019. This is Granemore Street Trust’s First request for an extension. Granemore Street Trust’s Reply to
26 its Motion for Summary Judgment is currently due on October 3, 2019.
27
28

                                                       1
 1           Counsel for Granemore Street Trust needs additional time to reply to the arguments raised in
 2 BANA’s response. The additional time will allow Granemore Street Trust to properly address the issues
 3 raised.
 4           This stipulation is made in good faith and not for purpose of delay.
 5           DATED this 3rd day of October, 2019.
 6                                                            LAW OFFICES OF
                                                              MICHAEL F. BOHN, ESQ., LTD.
 7
 8                                                            By: /s/ /Michael F. Bohn, Esq./
                                                                   MICHAEL F. BOHN, ESQ.
 9                                                                 NIKOLL NIKCI, ESQ.
                                                                   2260 Corporate Cir, Suite 480
10                                                                 Henderson, Nevada 89074
                                                                   Attorneys for Defendant
11                                                                 Granemore Street Trust
12
   LAW OFFICES OF
13 MICHAEL F. BOHN, ESQ., LTD.                                       AKERMAN LLP
14
   By: /s/ /Nikoll Nikci, Esq./                                      By: /s/ /Jared Sechrist, Esq./
15      Michael F. Bohn, Esq.                                            Ariel E. Stern, Esq.
        Nikoll Nikci, Esq.                                               Jared M. Sechrist, Esq.
16      2260 Corporate Cir, Suite 480                                    1635 Village Center Circle, Suite 200
        Henderson, Nevada 89074                                           Las Vegas, Nevada 89144
17      Attorneys for Defendant                                           Attorneys for Bank of America, N.A.,
        Granemore Street Trust                                            as successor by merger to BAC
18                                                                        Home Loans Servicing, LP f/k/a
                                                                      Countrywide Home Loans Servicing LP
19
20 LIPSON NEILSON, P.C.
21
   By: /s/ /Janeen Isacson, Esq./
22      J. William Ebert, Esq.
        Janeen Isacson, Esq.
23      9900 Covington Cross Dr., Suite 120
        Las Vegas, Nevada 89144
24      Attorneys for Travata and Montage at
        Summerlin Centre Homeowners’
25      Association
26     IT IS SO ORDERED.                                        ______________________________
27                                                              UNITED STATES DISTRICT JUDGE
                                                                Dated: October 4, 2019.
28

                                                          2
